Exhibit 10.1

Execution Version

STOCK REPURCHASE AGREEMENT

BY AND BETWEEN

PNC BANCORP, INC.

AND

BLACKROCK, INC.

Dated as of May 11, 2020

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of May 11, 2020 by and between PNC Bancorp, Inc., a Delaware Corporation (“PNC”)
and BlackRock, Inc., a Delaware corporation (“BlackRock”).

WHEREAS, BlackRock and PNC propose to enter into a transaction whereby PNC shall
sell to BlackRock, and BlackRock shall purchase from PNC, shares of BlackRock’s
Common Stock, par value $0.01 per share (“Common Stock”), as set forth in this
Agreement (the “Repurchase Transaction”); and

WHEREAS, PNC proposes to sell through an underwritten public offering (the
“Secondary Offering”) shares of BlackRock’s common stock, par value $0.01 per
share (the “Common Stock”), including shares of Common Stock issuable upon the
conversion of an equal number of shares of Series B Preferred Stock
(collectively, the “Secondary Offering Shares”).

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

REPURCHASE

Section 1.1 Repurchase of Series B Preferred Stock and Common Stock.

(a) Under the terms and subject to the conditions hereof and in reliance upon
the representations, warranties and agreements contained herein, at the Closing
(as defined below), PNC shall sell to BlackRock such aggregate number of shares
of Common Stock (such aggregate amount, the “PNC Shares”) equal to $1.1 billion
(the “Purchase Price”), divided by the price at which the shares of Common Stock
are sold to the public in the Secondary Offering, less the underwriting discount
(the “Secondary Share Price”), and rounded down for any fraction of a share.

Section 1.2 Closing . The closing (the “Closing”) of the purchase of the PNC
Shares shall be held at the offices of Skadden, Arps, Slate, Meagher & Flom LLP,
One Manhattan West, New York, New York immediately subsequent to the
satisfaction or waiver of the conditions set forth in Articles V and VI herein
(the “Closing Date”), by telephonic meeting on such date or at such other time,
date or place as PNC and BlackRock may agree in writing.



--------------------------------------------------------------------------------

Section 1.3 Deliveries.

(a) At the Closing, PNC shall deliver or cause to be delivered to BlackRock
(collectively, the “PNC Closing Deliveries”):

 

  (i)

the PNC Shares to BlackRock in the form attached hereto as Exhibit A, or
pursuant to such form as the transfer agent for the Common Stock shall require,
free and clear of any Lien (as defined below); and

 

  (ii)

a completed and executed original copy of Internal Revenue Service (the “IRS”)
Form W-9 or IRS Form W-8BEN, as applicable.

(b) At the Closing, BlackRock shall deliver to PNC the Purchase Price, payable
by wire transfer of immediately available funds to an account or accounts that
PNC shall designate in writing at least two business days prior to the Closing
Date.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PNC

PNC hereby represents and warrants to BlackRock as follows:

Section 2.1 Title to PNC Shares . As of the Closing, PNC shall own and shall
deliver the PNC Shares, free and clear of any and all option, call, contract,
commitment, mortgage, pledge, security interest, encumbrance, lien, tax, claim
or charge of any kind or right of others of whatever nature, other than any
arising out of, resulting from or in connection with any agreement, arrangement
or understanding between PNC or any of its subsidiaries and BlackRock
(collectively, a “Lien”).

Section 2.2 Authority Relative to this Agreement . PNC has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by PNC and the consummation by PNC of the transactions
contemplated hereby, including the sale of the PNC Shares, has been duly
authorized by the board of directors of PNC and no other corporate or
stockholder proceedings on the part of PNC are necessary to authorize this
Agreement or for PNC to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by PNC and
constitutes the valid and binding obligations of PNC, enforceable against PNC in
accordance with its terms, except as may be limited by bankruptcy, insolvency or
other equitable remedies.

Section 2.3 Approvals. No material consent, approval, authorization or order of,
or registration, qualification or filing with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
PNC for the execution, delivery or performance by PNC of this Agreement or the
consummation by PNC of the transactions contemplated hereby.

Section 2.4 Receipt of Information. PNC has received all the information it
considers necessary or appropriate for deciding whether to dispose of the PNC
Shares. PNC had an opportunity to ask questions and receive answers from
BlackRock regarding the terms and conditions of BlackRock’s purchase of the PNC
Shares and the business and financial condition of BlackRock and to obtain
additional information (to the extent BlackRock possessed such information or
could acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to it or to which it had access. PNC has
not received, or relying on, any representations or warranties from BlackRock,
other than as provided herein.

Section 2.5 Treatment of Repurchase. PNC believes that no portion of the
Purchase Price will be treated as a dividend under Section 301 of the Internal
Revenue Code of 1986, as amended (the “Code”) by reason of Section 302 of the
Code or otherwise.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BLACKROCK

BlackRock hereby represents and warrants to PNC as follows:

Section 3.1 Authority Relative to this Agreement. BlackRock has the requisite
corporate power and authority to execute and deliver this Agreement and
consummate the transactions contemplated hereby. The



--------------------------------------------------------------------------------

execution and delivery of this Agreement by BlackRock, and the consummation by
BlackRock of the transactions contemplated hereby, including the purchase of the
PNC Shares have been duly authorized by BlackRock’s board of directors
(including a majority of BlackRock’s Independent Directors (as defined in the
stockholder agreement entered into between The PNC Financial Services Group,
Inc., a Pennsylvania corporation, parent to PNC, and BlackRock)), and no other
corporate or stockholder proceedings on the part of BlackRock are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by BlackRock and
constitutes the valid and binding obligations of BlackRock, enforceable against
BlackRock in accordance with its terms, except as may be limited by bankruptcy,
insolvency or other equitable remedies.

Section 3.2 Approvals. No material consent, approval, authorization or order of,
or registration, qualification or filing with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
BlackRock for the execution, delivery or performance by BlackRock of this
Agreement or the consummation by BlackRock of the transactions contemplated
hereby.

Section 3.3 Funds. BlackRock will have as of the Closing sufficient cash
available to pay the Purchase Price to PNC, as the case may be, on the terms and
conditions contained herein, and there will be no restriction on the use of such
cash for such purpose.

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1 Additional Agreements. The parties shall and shall cause their
subsidiaries to take such action and execute, acknowledge and deliver such
agreements, instruments and other documents as the other party may reasonably
require from time to time in order to carry out the purposes of this Agreement.

Section 4.2 Public Announcements. Except as may be required by applicable law,
neither party hereto shall make any public announcements or otherwise
communicate with any news media with respect to this Agreement or any of the
transactions contemplated hereby (a “Public Announcement”), without prior
consultation with the other parties as to the timing and contents of any such
announcement or communications; provided, however, that nothing contained herein
shall prevent any party from promptly making any filings with any governmental
entity or disclosures with the stock exchange, if any, on which such party’s
capital stock is listed, as may, in its judgment, be required in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.

Section 4.3 Withholding. BlackRock shall pay the Purchase Price to PNC, free and
clear of, and without reduction or withholding for, any taxes. Notwithstanding
the foregoing, PNC shall indemnify BlackRock against any and all taxes (and any
and all related losses, claims, liabilities, penalties, interest, and expenses)
incurred by or asserted against BlackRock by the IRS or any other governmental
authority as a result of BlackRock’s failure to deduct and withhold the proper
amount of tax from the Purchase Price for any reason, including, without
limitation, the treatment of all or any portion of the Purchase Price as a
distribution under Sections 302(d) and 301 of the Code.

ARTICLE V

CONDITIONS TO CLOSING OF BLACKROCK

The obligation of BlackRock to purchase the PNC Shares at the Closing is subject
to the fulfillment on or prior to the Closing of each of the following
conditions:

Section 5.1 Representations and Warranties. Each representation and warranty
made by PNC in Article II above shall be true and correct on and as of the
Closing Date as though made as of the Closing Date.

Section 5.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by PNC on or prior to the
Closing Date shall have been performed or complied with by PNC in all respects.



--------------------------------------------------------------------------------

Section 5.3 Closing Certificate. PNC shall have delivered to BlackRock a
certificate, dated the Closing Date and signed by an authorized signatory of
PNC, certifying to the effect that the conditions set forth in Sections 5.1 and
5.2 have been satisfied.

Section 5.4 Certificates and Documents. PNC shall have delivered at or prior to
the Closing to BlackRock or its designee the PNC Closing Deliveries.

Section 5.5 Completion of Secondary Offering. The Secondary Offering shall have
been consummated in accordance with the terms and conditions of any underwriting
or purchase agreement entered into in connection therewith. For greater
certainty all references to the consummation of the Secondary Offering contained
herein do not require the exercise of any option granted to the underwriters for
such offering.

ARTICLE VI

CONDITIONS TO CLOSING OF PNC

The obligation of PNC to sell the PNC Shares to BlackRock at the Closing is
subject to the fulfillment on or prior to the Closing of each of the following
conditions:

Section 6.1 Representations and Warranties. Each representation and warranty
made by BlackRock in Article III above shall be true and correct on and as of
the Closing Date as though made as of the Closing Date.

Section 6.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by BlackRock on or prior to the
Closing Date shall have been performed or complied with by BlackRock in all
respects.

Section 6.3 Certificate. BlackRock shall have delivered to PNC a certificate,
dated the Closing Date and signed by an executive officer of BlackRock,
certifying to the effect that the conditions set forth in Sections 6.1 and 6.2
have been satisfied.

Section 6.4 Purchase Price. BlackRock shall have delivered to PNC or its
designee or designees the Purchase Price, payable by wire transfer of
immediately available funds to the account or accounts that PNC shall designate
at least two business days prior to the date of Closing.

Section 6.5 Completion of Secondary Offering. The Secondary Offering shall have
been consummated in accordance with the terms and conditions of any underwriting
or purchase agreement entered into in connection therewith. For greater
certainty all references to the consummation of the Secondary Offering contained
herein do not require the exercise of any option granted to the underwriters for
such offering.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. This Agreement may be terminated prior to the Closing
as follows: (i) at any time on or prior to the Closing, by mutual written
consent of PNC and BlackRock or (ii) at the election of PNC or BlackRock by
written notice to the other party hereto after 5:00 p.m., New York time, on
May 20, 2020, if the Closing shall not have occurred, unless such date is
extended by the mutual written consent of PNC and BlackRock; provided, however,
that the right to terminate this Agreement pursuant to this clause (ii) shall
not be available to a party whose failure or whose subsidiaries’ or affiliate’s
failure to perform or observe in any material respect any of its obligations
under this Agreement in any manner shall have been the principal cause of or
resulted in the failure of the Closing to occur on or before such date.

Section 7.2 Savings Clause. No provision of this Agreement shall be construed to
require any party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

Section 7.3 Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.



--------------------------------------------------------------------------------

Section 7.4 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. Any term
or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement in any other jurisdiction
and a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be valid and enforceable, the intent and purpose of
such invalid or unenforceable provision.

Section 7.5 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto and executed
contemporaneously herewith, embody the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

Section 7.6 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part by any party without the prior written consent of the other parties.

Section 7.7 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 7.8 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party shall have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 7.9 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, sent by electronic
mail, telecopied (upon telephonic confirmation of receipt), on the first
business day following the date of dispatch if delivered by a recognized next
day courier service, or on the third business day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

If to BlackRock:

c/o BlackRock, Inc.

55 East 52nd Street

New York, NY 10055

Facsimile: 212-810-8760

Attn: Gary S. Shedlin



--------------------------------------------------------------------------------

and

55 East 52nd Street

New York, NY 10055

Facsimile: 212-810-3744

Attn: General Counsel

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Facsimile: 212-735-2000

Attention: Laura Kaufmann Belkhayat, Esq.

If to PNC:

c/o The PNC Financial Services Group, Inc.

The Tower at PNC

300 Fifth Avenue

Pittsburgh, PA 15222

Facsimile: 412-762-5920

Attention: Laura Long, Esq.

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz, LLP

51 West 52nd Street

New York, NY 10019

Facsimile: 212-403-2000

Attention: Edward D. Herlihy, Esq.

        Nicholas G. Demmo, Esq.

Section 7.10 Governing Law; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflicts of law. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware or any court of the United States located in
the State of Delaware, for any action, proceeding or investigation in any court
or before any governmental authority (“Litigation”) arising out of or relating
to this Agreement and the transactions contemplated hereby. Each of the parties
hereto hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any such
Litigation, the defense of sovereign immunity, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure to serve process in accordance with this Section 7.10,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the Litigation in any such court is brought in
an inconvenient forum, that the venue of such Litigation is improper, or that
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by
applicable law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or collection of any amount to which the party is entitled
pursuant to the final judgment of any court having jurisdiction. Each of the
parties irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any and all rights to trial by jury in connection with any
Litigation arising out of or relating to this Agreement or the transactions
contemplated hereby.

(b) Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America; provided that consent by PNC and BlackRock to
jurisdiction and service contained in this Section 7.10 is solely for the
purpose referred to in this Section 7.10 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.

Section 7.11 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Repurchase
Agreement to be duly executed and delivered as of the date first above written.

 

PNC BANCORP, INC. By:  

/s/ Janet P. Jolles

Name:   Janet P. Jolles Title:   President BLACKROCK, INC. By:  

/s/ Daniel Waltcher

Name:   Daniel Waltcher Title:   Managing Director, Deputy General Counsel and
Assistant Secretary

[Signature Page to Repurchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Transfer of Stock Ownership Form



--------------------------------------------------------------------------------

LOGO [g894871newimage1.jpg]



--------------------------------------------------------------------------------

LOGO [g894871newimage2.jpg]



--------------------------------------------------------------------------------

LOGO [g894871newimage3.jpg]